Citation Nr: 0518789	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-05 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from August 1966 to May 1970.  
He also had four months of prior active service.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which, among other things, denied 
the veteran's claim for service connection for hepatitis C.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran's hepatitis C is causally or 
etiologically related to his service in the military.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The June 2000 rating 
decision appealed and the February 2004 statement of the case 
(SOC), as well as an October 2001 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claim.  And the October 
2001 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, he was provided 
several opportunities to submit other evidence supporting his 
claim - including following the RO's October 2001 VCAA 
letter.  He also had an additional 90 days to identify and/or 
submit supporting evidence after certification of his appeal 
to the Board, and even beyond that with sufficient 
justification.  See 38 C.F.R. § 20.1304 (2004).  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

Here, the veteran received VCAA notice in October 2001, so 
obviously after the initial adjudication of his claim in June 
2000.  So compliance with the explicit timing requirements of 
§5103(a) is seemingly impossible without the nullification of 
that initial RO decision.  No matter, though.  Bare in mind 
that initial decision in June 2000 occurred before the VCAA 
even existed, starting in November 2000, so there was no 
possible way the RO could have complied with a law that did 
not even exist.  And in Pelegrini II, the Court clarified 
that, in these type situations, it is (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
appellant's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  

But since, in this particular case, the October 2001 VCAA 
notice was provided prior to issuing the February 2004 SOC, 
as well as before certifying the veteran's appeal to the 
Board for adjudication, he already has been fully apprised of 
this law and given more than ample opportunity to identify 
and/or submit additional supporting evidence.  Indeed, as 
already mentioned, he even had an additional 90 days once his 
appeal arrived at the Board to identify and/or submit 
additional supporting evidence, and even beyond that with 
justification for not meeting this deadline.  38 C.F.R. 
§ 20.1304 (2004).  Consequently, satisfactory measures 
already have been taken to overcome the problems with the 
VCAA timing requirements as outlined in Pelegrini II.  So any 
error in the timing of the notice was merely harmless and, 
thus, not prejudicial.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App.  April 14, 2005) (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication].'"  Slip op. at 15 
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.  Slip op. at 24.).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).



VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request 
in many cases would be superfluous.  Id.  And the Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the October 2001 VCAA 
notice letter that was provided to the veteran does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claim.  The October 2001 VCAA letter requested that he 
provide or identify any evidence supporting his claim.  So a 
more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).

With respect to the VCAA letter of October 2001, the veteran 
was requested to respond within 60 days, but the letter 
informed him that he had up to one year to submit evidence.  
And it has been more than one year since the October 2001 
letter.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) 
was invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, 
that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions are chronic, per se, and therefore will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's March 1966 Report of Medical History for 
purposes of enlistment indicates that he denied experiencing 
liver problems, having a drug habit, and an excessive 
drinking habit.  He also denied experiencing swollen or 
painful joints, intestinal problems, jaundice, tumors or 
cysts, and venereal disease.  He reported that he was treated 
prior to service for mumps and whooping cough.  The 
contemporaneous Report of Medical Examination indicates that 
clinical evaluations of his vascular, genitourinary, 
lymphatic, and endocrine systems were normal, as were 
evaluations of his abdomen and skin.  It was noted he had a 
tattoo on his left arm, described as a cross over the letter 
"P."

There is no indication in the veteran's service medical 
records (SMRs) that he had relevant complaints (symptoms, 
etc.) or received pertinent treatment while in the military 
for hepatitis C.  There also is no objective indication that 
he was exposed to any of the common risk factors (e.g., a 
blood transfusion).  When examined in April 1970 for 
discharge from the military, clinical evaluations of his 
vascular, genitourinary, lymphatic, and endocrine systems 
were normal, as were the evaluations of his abdomen and skin.  
It was again observed that he had a tattoo on his left arm, 
with a cross over the letter "P."

The veteran's military service ended in May 1970.

A VA medical records dated in June 1991 show the veteran 
reported a history of drinking 1 to 3 six packs of beer per 
week.  In October 1991, he was diagnosed with a fatty 
metamorphosis of the liver and increased liver function 
tests.

A January 1993 VA treatment note indicates the veteran denied 
having any complaints or symptoms, including jaundice and 
abdominal pain.  He also denied a history of blood treatment, 
tattoos, and intravenous drug use, but reported a history of 
alcohol abuse.  The diagnosis was chronic liver disease, 
possibly secondary to alcohol abuse and hepatitis C.  In June 
1993, a history of hepatitis B and hepatitis C was noted.  
Chronic liver disease also was diagnosed in March 1994.

In the veteran's January 2000 claim for benefits, he related 
that he heard the term "hepatitis" following his military 
care.

A March 2001 VA treatment note indicates the veteran tested 
positive for the hepatitis C virus.  At that time, he 
reported that he was first diagnosed with hepatitis C six or 
seven years earlier.  He denied using intravenous (IV) drugs 
and blood transfusions, but acknowledged he had snorted 
cocaine in the past, drank 2 to 3 beers per day, and that he 
had several tattoos.  Doctors concluded he probably had 
chronic hepatitis C and a positive antibody to hepatitis B.  
A May 2001 follow-up note also shows a diagnosis of chronic 
hepatitis C.

A February 2003 VA treatment note indicates a liver biopsy 
showed cirrhosis of the liver.  Discontinuation of tobacco 
and alcohol use was recommended.

The Board finds that the evidence of record does not 
establish entitlement to service connection for hepatitis C.  
There is no medical evidence of record suggesting the 
veteran's hepatitis C was incurred during or as a result of 
his military service.  His military physical examination 
reports consistently showed normal evaluations of his 
abdomen, skin, and endocrine system.  Likewise, his service 
medical records are negative for evidence of any risk factors 
or causal events, such as wounds, blood transfusions, and 
additional tattoos - that is, beyond the tattoo noted on his 
left arm when he entered and left service.

There also is no objective evidence of continuity of 
symptomatology during the years following the veteran's 
discharge from military in May 1970 and the initial diagnosis 
of hepatitis C in January 1993, or thereabouts.  Even 
acknowledging the first finding of liver disease in October 
1991, that still was more than 21 years after his discharge 
from the military with no objective indications of any 
relevant symptoms during the intervening years.  See Savage, 
10 Vet. App. at 495-498 (requiring medical evidence of 
chronicity and continuity of symptomatology).  See also 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  

More significantly, there is simply no medical evidence of a 
causal relationship between the veteran's current hepatitis C 
and his military service.  In fact, his treating physicians 
at the local VA medical center suggested his hepatitis C 
is from his history of alcohol abuse.  They also indicated he 
had several tattoos (whereas he only had one while in the 
military), suggesting he had received additional tattoos 
since service.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  

The only evidence alleging the veteran's hepatitis C is 
related to his service in the military comes from him, 
personally.  And as a layman, he simply does not have the 
necessary medical training and/or expertise to determine the 
cause of this condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, 
his allegations, alone, have no probative value without 
medical evidence substantiating them.

Consequently, absent medical evidence of a causal 
relationship to service, the claim cannot be granted because 
the preponderance of the evidence is unfavorable.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  And while 
an accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for hepatitis C is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


